Citation Nr: 1753164	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for spinal fusion, L5-S1, lumbar spine.

2.  Entitlement to an initial, compensable rating for right hip core decompression with grafting (flexion).

3.  Entitlement to an initial rating in excess of 10 percent for right hip core decompression with grafting (adduction).

4.  Entitlement to an initial rating in excess of 10 percent prior to September 12, 2016, and a compensable rating from that date, for right hip core decompression with grafting (extension).

5.  Entitlement to an initial rating in excess of 30 percent for total arthroplasty of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision, in which the RO, in Los Angeles, California, inter alia, granted service connection for spinal fusion of the lumbar spine, assigning an initial noncompensable (zero percent) rating and an effective date of March 31, 2006 (the day following the date of the Veteran's separation from active service); granted service connection for core decompression with grafting of the right hip, assigning an initial noncompensable rating and an effective date of March 31, 2006; granted service connection for total arthroplasty of the left hip, assigning an initial rating of 30 percent and an effective date of March 31, 2006; granted service connection for loss of ankle reflex, decreased strength plantar flexor, and decreased right dermatome of the right lower extremity, assigning an initial noncompensable rating and an effective date of March 31, 2006; denied service connection for a left shoulder disability; and denied service connection for myopia.  In January 2008, the Veteran filed a notice of disagreement (NOD), to include, with these denials and assigned initial ratings.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which certified the appeal to the Board.

As the Veteran disagreed with the initial ratings assigned following the awards of service connection above, the Board has characterized the remaining claims on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), as reflected on the title page.

In February 2011, the RO, inter alia, partially granted the Veteran's claims for a higher initial rating for his service-connected right lower extremity disability (awarding an initial 20 percent rating, effective March 31, 2006) and for his service-connected lumbar spine disability (awarding an initial 10 percent rating, effective March 31, 2006).  However, inasmuch as higher ratings for the Veteran's right lower extremity disability and lumbar spine disability were available, and the Veteran was presumed to seek the maximum available benefit for a disability, these claims for higher initial ratings remained viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In May 2011, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran withdrew from appeal his claims for a higher initial rating for his service-connected right lower extremity disability and for service connection for myopia.

In February 2014, the Board formally dismissed the claims for a higher initial rating for service-connected right lower extremity disability and for service connection for myopia, and remanded the remaining claims for higher initial ratings for service-connected lumbar spine disability, right hip disability, and left hip disability to the agency of original jurisdiction (AOJ) for further action, to include additional development.

After accomplishing further action, in a February 2017 rating decision, the AOJ partially granted the Veteran's claim for a higher initial rating for his lumbar spine disability, awarding an initial 20 percent rating from March 31, 2006.  However, as the Veteran was not granted the maximum available benefit for his lumbar spine disability, the claim for a higher initial rating for lumbar spine disability remains before the Board.  See AB, supra.  The AOJ also granted service connection for right hip core decompression with grafting (adduction), awarding a separate 10 percent rating from March 31, 2006, and service connection for right hip core decompression with grafting (extension), awarding a separate 10 percent rating from March 31, 2006, and a noncompensable rating from September 12, 2016.  Because the grant of these separate ratings arose from the initial rating issue of the right hip already on appeal (rated based on limitation of flexion) and were accordingly considered as part of such appeal by the AOJ (as indicated in a concurrent SSOC mentioned below), the Board has now characterized the appeal as to this matter to encompass both separate ratings assigned (to include the staged ratings assigned), as reflected on the title page.

In the February 2017 rating decision, the AOJ also granted the Veteran's claim for service connection for a left shoulder disability.  As this matter resolved the claim for service connection for a left shoulder disability, and the Veteran did not disagree with the initial rating or effective date assigned (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)), no claim involving the left shoulder remains on appeal.  

Additionally, in a February 2017 supplemental SOC (SSOC), the AOJ continued to deny the claims for higher initial ratings remaining on appeal, and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In connection with the Board's February 2014 remand, the Veteran underwent VA back conditions and hip and thigh conditions examinations to evaluate the severity of his service-connected lumbar spine and right and left hip disabilities in September 2016.  However, a short time before, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  As a review of the September 2016 VA back conditions and hip and thigh conditions examination reports reveals that this type of joint testing was not accomplished, the Board finds that a new examination, by an appropriate medical professional, to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the Veteran's service-connected lumbar spine and right and left hip disabilities.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims for higher initial ratings.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in West Los Angeles, California, and that records from those facilities dated through February 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the West Los Angeles VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since February 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (West 2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the claims should include consideration of whether any, or any further, "staged rating" of the Veteran's lumbar spine and right and left hip disabilities-assignment of different ratings for distinct periods of time, based on the facts found-are appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2017.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected lumbar spine disability and service-connected right and left hip disabilities, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the lumbar spine, the examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, any neurological manifestation(s) of the Veteran's lumbar spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

With respect to each hip, the examiner should conduct range of motion testing (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each hip, on range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

Also for each hip, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate, for each hip, whether the Veteran has any ankylosis; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable, intermediate or unfavorable.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any flail joint or femur impairment.

Further, specifically regarding the left hip, the examiner should indicate whether the Veteran has such painful motion or weakness as to require the use of crutches; or has markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or has moderately severe residuals of weakness, pain or limitation of motion. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.  In light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability(ie)s are appropriate).

7.  If any full benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




